The court is of the opinion that the statements as to the evidence introduced before the accident commission, contained in the memorandum of points and authorities filed in support of the petition for a writ of certiorari, taken in connection with the allegations of the petition, show that the evidence before the commission was of such a nature as to sufficiently sustain the finding of the commission that the injury received by the deceased employee on November 12, 1914, "proximately caused the death of said employee."
The petition for a writ of certiorari is denied.
Rehearing denied.
Melvin, J., dissented from the order denying a rehearing.